Citation Nr: 1746718	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-07 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of both knees, prior to November 18, 2013.  

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee from November 18, 2013.  

3.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee from November 18, 2013.  

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak


INTRODUCTION

The Veteran had active duty for training from January 1989 to April 1989, and active duty from March 2003 to September 2003, and from January 2005 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) from April 2011 and May 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas, as well as an October 2014 rating decision from the St. Petersburg, Florida RO.  In the October 2014 rating decision, the RO assigned separate 10 percent evaluations for degenerative joint disease (DJD) of each knee.  

In April 2013, the Board remanded claims of entitlement to an initial evaluation in excess of 30 percent for PTSD and entitlement to a TDIU.  The claims now return to the Board.  

In March 2017, the Veteran was afforded a videoconference hearing before the Board.  A transcript of the testimony offered at the hearing has been associated with the record.

The Board notes the Veteran now resides in Utah, and the RO should transfer jurisdiction of his claims file, if appropriate.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an evaluation in excess of 10 percent for degenerative joint disease of both knees, prior to November 18, 2013, entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee from November 18, 2013, entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee from November 18, 2013, entitlement to service connection for a left hip disability, and entitlement to an initial evaluation in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It has been shown by competent and probative evidence that the Veteran incurred a neck disability in service.

2.  At his March 2017 hearing and on record, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to a TDIU.


CONCLUSION OF LAW

1.  Service connection for a neck disability is established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  With respect to the issue of entitlement to a TDIU, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, Neck Disability

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as arthritis, if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he sustained an injury to his neck in service, which resulted in current disability thereof.  A review of the service treatment records documents a history of injury to the neck in July 2003 after a fall.  A June 2006 service treatment record documents assessment of cervicalgia.  

In July 2011, the Veteran was afforded a VA examination.  At that time, "neck pain" was assessed.  The examiner attributed this assessment to senescence, i.e. aging, but not service.  

In furtherance of substantiating his claim, the Veteran submitted a private medical opinion dated in April 2017.  The opinion notes assessment of degenerative changes, which the medical provider attributed to the Veterans history of in-service trauma in 2003.  

Entitlement to service connection for disability of the neck is granted.  The service records document a history of injury.  The April 2017 private opinion documents assessment of a current disability of the neck, i.e. DJD of the cervical spine, and attributes the disability to the documented history of in-service injury.  The Veteran has competently reported a history of neck pain since the in-service injury.  Accordingly, the claim is granted.  Gilbert, supra.

Dismissal, TDIU

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  As reflected in the March 2017 hearing transcript, the appellant withdrew his appeal with respect to the claim of entitlement to a TDIU; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to thereto and the appeal thereof is therefore dismissed.


ORDER

Entitlement to service connection for a neck disability is granted, subject to the laws and regulations governing the award of monetary benefits.

The appeal is dismissed with respect to the claim of entitlement to a TDIU.


REMAND

Knees

In a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016). 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

The Board's review of the most recent examination report reflects that it provided only active range of motion findings and did not address range of motion findings on passive motion, or in weight-bearing and nonweight-bearing.  Applying Correia to this VA examination report, remand is required for a new VA examination that provides adequate information regarding the current severity of the Veteran's bilateral knee disabilies, as outlined further in the remand directives below.
Left Hip

The Veteran asserts that he has a left hip disability caused or aggravated by his service-connected knee disabilities.  He also notes a history of hip pain since service.  In October 2016, VA afforded the Veteran a VA examination and obtained a medical opinion to address the claims.  The examination resulted in assessment of a left hip strain, which the examiner concluded was less likely than not caused by the service-connected bilateral knee disabilities.  In terms of rationale the examiner explained that the strains were "acute self-limiting injuries" and that no "medical literature" showed a causal relationship between DJD and developing an acute hip strain.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

The October 2016 VA opinion is inadequate.  The opinion fails to address whether the hip strain was aggravated by the service-connected knee disabilities.  It also fails to address whether any altered gait had any effect on the left hip condition.  Notably, the record reflects that the Veteran uses a cane occasionally to assist in ambulation with respect to his bilateral knee disabilities, and that he has walked with a limp, i.e. altered gait.  Accordingly, the report is returned.  38 C.F.R. § 4.2.

PTSD, Increased Initial Evaluation

The Veteran was last afforded a VA examination in October 2016 to address the severity of his service-connected PTSD.  A review of the record does not indicate that the RO issued a Supplemental Statement of the Case (SSOC) addressing this evidence.  Nevertheless, recent evidence dated in September 2017 indicates that the Veteran lost his job due to behavioral issues.  

When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared. VAOPGCPREC 11-95 (April 7, 1995).  As the Veteran's job loss purportedly due to behavioral issues indicates possible worsening of the service-connected PTSD, he should be afforded a new VA examination to address the severity thereof.

Lastly, the Board notes that the Veteran testified at his hearing that he had received recent VA treatment.  A review of the record documents that VA records dated through October 17, 2016, have been obtained.  VA is obliged to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A. VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records have been made known to VA. 38 U.S.C.A. § 5103A(b).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain these records would be futile.  Id.; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  Upon remand, VA must obtain up to date VA records.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain up-to-date VA treatment records of the Veteran, not currently associated with the claims file, particularly any dated after approximately October 17, 2016, and associate them therewith.  Conduct any ensuing additional development, as necessary, and document negative results.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  After the development directed in paragraph1 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected knee disabilities.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.

Tests of joint motion should include range of motion testing in active motion, passive motion, weight-bearing and nonweight-bearing, including the opposing joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  The examiner should note at which point in the Veteran's range of motion that pain starts.

The extent of any weakened movement, excess fatigability and pain on use, should be described.  To the extent possible, the functional impairment due to weakened movement, excess fatigability, and pain on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the development directed in paragraph1 has been completed to the extent possible, schedule the Veteran for a VA examination(s) to address the etiology of any disability of left hip, including any diagnosed strain.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

The examiner should address the following questions:

a) Is it is at least as likely as not (a 50 percent probability or greater) that the Veteran incurred any left hip disability during service?

b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected bilateral knee disabilities have caused any diagnosed disability of the left hip?

If it is determined that any diagnosed left hip disability was not caused by his service- connected bilateral knee disabilities, the examiner should opine whether it is at least as likely as not that any disability of the left hip has been aggravated (that is, permanently worsened) by the service- connected bilateral knee disabilities beyond natural progression, and if so, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.
4.  After the development directed in paragraph 1 has been completed to the extent possible, Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims folder, and any additional evidence obtained, if any, must be made available to the examiner for review.

All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a picture of the nature and extent of the Veteran's PTSD.  The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the applicable rating criteria.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner is asked to comment on the functional impairment resulting from the service-connected PTSD as it may affect his ability to function and perform tasks in an occupational setting.

5.  After completion of the development directed above, to the extent possible, and any additional development of the evidence that the AOJ may deem necessary, the AOJ should review the record and determine if the benefits sought can be granted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board..

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


